                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 AUSTIN IDLDE,
                                                   CV 19-73-M-DLC
                      Plaintiff,

 vs.                                                ORDER
  STURM, RUGER & CO., INC.,

                      Defendant.

       Before the Court is Defendant's Unopposed Motion forPro Hae Vice

Admission of James Vogts and Consent (Doc. 7). Defendant states that Robert M .

Carlson will act as local counsel for Vogts. After review, the Court finds that

Vogts has failed to submit an affidavit that fully complies with this Court's Local

Rule 83.l(d)(3). Pursuant to Local Rule 83.l(d)(3)(J), Vogts must submit an

affidavit stating his compliance with Montana Rule of Professional Conduct 8.5.

Consequently,

       IT IS ORDERED that Defendant's Motion (Doc. 7) is DENIED WITHOUT

PREJUDICE.




                                        -1-
DATED this IO~day of May, 2019.




                                  Dana L. Christensen, Chief Judge
                                  United States District Court




                           -2-
